ORDER
This matter having been presented to the Court on the petition of the Office of Attorney Ethics seeking the temporary suspension from practice of STEPHEN D. LANDFIELD, formerly of MORRIS PLAINS, who was admitted to the bar of this State in 1984, for failure to cooperate in an ethics investigation of a trust account *4overdraft notification and for failure to cooperate with the District X Ethics Committee as required by Rule 1:20 — 3(g)(3);
And STEPHEN D. LANDFIELD, currently being suspended from the practice of law since November 1, 2004, for failure to comply with the Court’s Order filed on May 19, 2004, ordering respondent to comply with fee arbitration awards in District Docket No. X-03-090F, X-04-003F, and X-03-11F;
And good cause appearing;
It is ORDERED that the petition is granted and STEPHEN D. LANDFIELD shall continue to be temporarily suspended from the practice of law until the conclusion of all ethics matters pending against him and until he complies with the Court’s Order of May 19,2004; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STEPHEN D. LAND-FIELD pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that STEPHEN D. LANDFIELD be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEPHEN D. LANDFIELD comply with Rule 1:20-20 dealing with suspended attorneys.